Citation Nr: 0943179	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  04-41 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The Veteran had active service from May 1954 until May 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.

The Board first considered this appeal in March 2008 and 
denied the claim for benefits.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in an Order dated in December 
2008, the Court granted a Joint Motion for Remand submitted 
by the parties in the case and vacated the Board's March 2008 
decision.  The terms of the Joint Motion for Remand were 
incorporated by the Court in its order, and are thus binding 
upon VA, including the Board. Stegall v. West, 11 Vet. App. 
268, 271 (1998). 

The case was subsequently returned to the Board for appellate 
review. After considering the Joint Motion, in April 2009, 
the Board remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  
The case is properly returned to the Board for appellate 
review.


FINDING OF FACT

The evidence reflects it is as likely as not that the 
currently diagnosed low back disability is related to the 
Veteran's active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a low back 
disability have been approximated. 38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board notes that the National Personnel Records Center 
indicated the Veteran's service records were fire-related.  
In cases where the claimant's service records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
case. O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
heightened duty to assist the claimant in developing facts 
pertinent to his claim in a case where service records are 
presumed destroyed includes the obligation to search for 
alternative medical records and alternative sources of 
evidence to substantiate the claim. Dixon v. Derwinski, 3 
Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 
(1991).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in July 2003, January 2005, March 
2005, February 2009 and May 2009 that fully addressed all 
notice elements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Although the Veteran was never notified that his service 
records may be incomplete, such error was not prejudicial to 
the Veteran's claim.  Specifically, the Veteran's entrance 
and separation examinations are associated with the claims 
file and the RO also obtained records from sick call, 
including records which document treatment for back pain.  
Additionally, in this decision the Board grants the benefit 
sought on appeal.  Based on the foregoing, the Board finds 
that the Veteran has not been prejudiced by a failure of VA 
in its duty to assist, and that any violation of the duty to 
assist could be no more than harmless error. See Shinseki v. 
Sanders, 129 S.Ct.1696 (2009); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Therefore, proceeding with the 
appeals presently does not therefore inure to the Veteran's 
prejudice. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has obtained the service treatment records, records from sick 
call and VA outpatient treatment records.   The Veteran 
submitted VA outpatient treatment records and lay statements 
in support of his claim.  Additionally the Veteran was 
afforded a VA examination in June 2009.  

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Turning to the merits of the claim, the Veteran seeks service 
connection for a low back disability.  Specifically, he 
argues he was in a motor vehicle accident during service and 
has had continuous back pain since that time.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  In certain cases, competent lay evidence 
may demonstrate the presence of any of these elements.  
Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

As explained above, this is a case where the service medical 
records may be incomplete due to the 1973 fire at the 
National Personnel Records Center in St. Louis.  Under such 
circumstances, there is a heightened obligation on the part 
of VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule. Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

The Veteran has a current disability of a low back strain as 
diagnosed in the June 2009 VA examination.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service treatment records reflect the Veteran was involved in 
a motor vehicle accident in March 1956.  Treatment at the 
time of the accident noted complaints of a head injury, 
particularly in the area of the right maxilla.  There was no 
complaint or treatment of the back in March 1956.  Subsequent 
records reflect the Veteran was treated in sick call for the 
low back.  For example, an August 1956 record noted a 
complaint of a sore back along the upper lumbar vertebra.  
The physician indicated the pain dated from auto wreck in 
March.  Similarly, records in January 1957 noted a complaint 
of recurrent low back pain since being injured in March and 
diagnosed sacroiliac strain.  Records in January and February 
1957 reflect treatment for this back pain.  However, the 
April 1957 examination performed in connection with the 
Veteran's separation from service described the spine as 
normal and noted no defects or diagnoses other than some 
marks and scars.  

The remaining element is competent evidence of a nexus 
between the current disability and the injury and symptoms 
noted in service.  The nexus may also be proven by continuity 
of symptomatology.  38 C.F.R. § 3.303.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  However, as noted above, in 
certain cases, competent lay evidence may satisfy any of the 
required elements.  "Competent lay evidence" is defined as 
any evidence not requiring that the proponent have 
specialized education training or experience but is provided 
by a person who has the knowledge of facts or circumstances 
and conveys matters that can be observed and described by a 
lay person.  38 C.F.R. § 3.159(a)(2).  

In this regard, the evidence includes a VA outpatient 
treatment record dated in March 2003.  The Veteran related a 
history of low back pain, off and on, since service after a 
car wreck in 1966.  The Veteran related walking aggravated 
the pain and rest alleviated it.  The physician diagnosed 
chronic low back pain.  A June 2003 addendum to the record 
related the physician reviewed the Veteran's military records 
and it was as likely as not or at least possible that the 
chronic low back pain began in service.  No further rationale 
for this opinion was provided. 

The Veteran underwent a VA examination June 2009 to assess 
the presence and etiology of any current disability. The 
examiner reviewed the claims file and considered the 
Veteran's complaint of back pain since a motor vehicle 
accident in 1956.  The Veteran indicated the next time he 
sought attention for his back problem was in 1992, however no 
records were available.  He complained of intermittent daily 
pain in the low back that radiated down both legs.  X-rays of 
the lumbar spine were normal.  The diagnosis was low back 
strain.  The examiner concluded that it was less likely as 
not that the strain was caused by or a result of service. The 
examiner explained that the Veteran did not have 
documentation indicating he suffered from chronic back 
problems from 1957 onwards.  Furthermore, the examiner noted 
the Veteran did not indicate chronic back problems on his 
exit physical.

The Veteran also submitted several lay statements in support 
of his claim.  An October 2009 statement of G.R.M. related he 
had known the Veteran for over 30 years and had been aware of 
the Veteran's back and leg problems the entire time.  He 
explained the Veteran always complained of back pain and had 
difficulty standing and walking for any length of time.  He 
indicated it was apparent the Veteran had a bad back.  An 
October 2009 statement of W.F. related he had known the 
Veteran since 1985.  Mr. F. indicated that in 2005 he worked 
on a project with the Veteran and the Veteran had such 
difficulty walking that they were furnished a golf cart in 
order to complete the inspection.  Mr. F. also indicated the 
Veteran had his son walk jobs for inspection purposes since 
2005.  An October 2009 statement of H.L. related that he knew 
the Veteran since 1975.  Mr. L. related that ever since 1975, 
the Veteran had to sit throughout the inspection and one of 
the supervisors would walk the project.  Mr. L. explained the 
Veteran was not able to stand or walk for any length of time.  
An October 2009 statement of M.E. indicated she had known the 
Veteran for over 25 years and knew of the Veteran's back and 
leg pain for the entire time.  She explained she previously 
suggested the Veteran visit her doctor for his back problems 
and further noted the Veteran saw her doctor several times.  
She explained he was unable to walk long distances and could 
not stand for long periods.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

In the present case, although the June 2009 VA examiner 
concluded the lumbar strain was less likely than not related 
to the strain noted in service, he based his opinion on the 
lack of contemporaneous medical documentation.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting 
that the absence of contemporaneous medical evidence may go 
to the credibility and weight of the Veteran's lay testimony, 
the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  The examiner never discussed 
the Veteran's assertion of continued pain since service.

In this regard, the Veteran and the lay persons are competent 
to report symptoms such as pain in his low back, inability to 
stand, and difficulty walking, because such actions require 
only personal knowledge rather than medical expertise. See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, 
the Veteran's report of continued pain is credible.  Caluza 
v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, 
facial plausibility of the testimony, and the consistency of 
the witness testimony.).  

The Veteran's report of pain since the automobile accident 
has been consistent, including in reporting the pain to the 
VA physician in June 2003.  Because these records were 
generated with a view towards ascertaining the appellant's 
then-state of physical fitness, they are akin to statements 
of diagnosis and treatment and are of increased probative 
value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also  LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

Additionally, the Veteran has provided 4 lay statements, all 
indicating the Veteran complained of back pain for a 
prolonged period of time.  The lay statements also described 
the Veteran's difficulty standing and walking.  There is 
nothing in the record that conflicts with these reports of 
pain and difficulty walking and therefore the lay statements 
are credible.  Most significantly, two of these statements 
were from people that had used the Veteran's company for 
engineering projects.  In other words, they are not so 
closely related to the Veteran that they have an interest in 
obtaining a favorable decision on the Veteran's claim.  
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  While none 
of the statements confirm complaints of pain back to 1957, 
they lend further credibility to the Veteran's report of 
continued pain.  Specifically, they confirm the Veteran had 
back pain for over 30 years.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the law, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue. Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  
Although the April 1957 separation examination noted no 
abnormalities of the spine and there is a lack of 
contemporaneous medical evidence documenting continued 
treatment for back pain, the Court has specifically found 
that this does not render the lay statements to be 
incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006).  In fact, as described above, the Board finds the 
lay statements to be credible as there are no conflicting 
statements in the record or evidence suggesting the Veteran 
and the lay persons were mistaken.  Weighing the lack of 
treatment against the other evidence of record indicates the 
evidence as a whole is at an approximate balance.  In the 
present case, the record confirms the Veteran was in an 
automobile accident in 1956.  The service records further 
confirm he was subsequently treated for recurrent back pain 
which he indicated started at the time of the accident.  
Additionally, the June 2003 VA physician generally related 
the back pain to the accident during service, although the 
physician failed to support this opinion with a rationale or 
clinical findings.  Finally there is competent and credible 
evidence of continued pain.  Therefore, the Board is of the 
opinion that the evidence is at an approximate balance.  
Accordingly, service connection is granted.


ORDER

Service connection for a low back disability is granted.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


